 

Exhibit 10.28

THIRD AMENDMENT TO LOAN AGREEMENT


This THIRD AMENDMENT TO LOAN AGREEMENT (this “Amendment”) is entered into on the
9th day of May, 2017 (the “Effective Date”), by and between GEOSPACE
TECHNOLOGIES CORPORATION, a Texas corporation, successor-by-merger to GEOSPACE
TECHNOLOGIES CORPORATION, a Delaware corporation (the “Borrower”), EACH OF THE
DOMESTIC SUBSIDIARIES OF THE BORROWER identified on Schedule I attached hereto
(collectively, the “Guarantor”), and FROST BANK, a Texas state bank (the
“Bank”).

R E C I T A L S

WHEREAS, Borrower, Guarantor and Bank entered into that certain Loan Agreement
dated September 27, 2013, as amended by that certain First Amendment to Loan
Agreement executed by the parties on December 16, 2013, and effective as of
September 27, 2013, and that certain Second Amendment to Loan Agreement entered
into between the parties on May 4, 2015 (as hereby and from time to time further
amended, restated, supplemented, modified or replaced, the “Agreement”; a
capitalized term used herein but not otherwise defined herein shall have the
meaning assigned to such term in the Agreement);

WHEREAS, Borrower, Guarantor and Bank have agreed that certain terms or
provisions of the Agreement be amended in the manner set forth herein to be
effective as of the Effective Date; and

WHEREAS, Borrower, Guarantor and Bank hereby acknowledge that the terms and
provisions of this Amendment constitute an amendment and modification of, and
not a novation of, the Agreement or any other Loan Document.

NOW, THEREFORE, for and in consideration of the premises and mutual covenants
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

A G R E E M E N T S

1.Definitions.  The term “Loan Agreement” as used herein, in the Agreement and
in the other Loan Documents, shall mean the Agreement as hereby amended and
modified, and as further amended, restated, supplemented, modified or replaced
from time to time as permitted thereby.  The Recitals set forth above are hereby
incorporated by reference into this Amendment.

2.Amendment of the Agreement.  Subject to Section 6 below, the Agreement is
hereby amended, effective as of the Effective Date, as follows:

a.Certain Definitions.  The following definitions in Article I of the Agreement
are hereby amended and restated in their entirety, as follows, and references to
such definitions in the Loan Documents shall be references to the definitions as
set forth herein:

Page 1

 

--------------------------------------------------------------------------------

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:  (a) all obligations of such Person for
borrowed money and all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments (other than
those evidencing trade accounts payable in the ordinary course of business);
(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments issued for the account of such
Person; (c) net obligations of such Person under any Swap Agreement; (d) all
obligations of such Person to pay the deferred purchase price of Property or
services (other than trade accounts payable in the ordinary course of business
that are not more than 180 days past due); (e) indebtedness (excluding prepaid
interest thereon) of others secured by a Lien on Property owned or being
purchased by such Person (including indebtedness arising under conditional sales
or other title retention agreements), whether or not such indebtedness will have
been assumed by such Person or is limited in recourse; (f) Capital Lease
Obligations and Synthetic Lease Obligations; (g) all obligations of such Person
with respect to any credit card or other accounts held by such Person to finance
the purchase of goods or services, or draw cash advances, for business purposes;
and (h) all Guarantees of such Person in respect of any of the obligations of
another Person described in the preceding clauses (a) through (g).  For all
purposes hereof, (i) the Indebtedness of any Person will include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venture to the extent such Person is liable
therefor as a result of such Person’s ownership interest in such entity, unless
such Indebtedness is expressly made non-recourse to such Person, (ii) the amount
of any net obligation under any Swap Agreement on any date shall be deemed to be
the Swap Termination Value thereof as of such date and (iii) solely with respect
to any Guarantor, Excluded Swap Obligations of such Guarantor shall in any event
be excluded from “Indebtedness” owing by such Guarantor.

“Obligations” means the unpaid principal of and accrued interest on all present
and future Indebtedness, obligations and liabilities of Borrower to Lender, or
of Borrower to Commerce Bank for which Lender is liable for any delinquencies or
other losses and/or for which Lender must indemnify and hold harmless Commerce
Bank from and against any and all liabilities, demands, damages, judgments,
liens, assertions, awards, fines losses, costs and expenses in accordance with
the terms and conditions of the Amended and Restated Commercial Card Referral
Agreement by and between Commerce Bank and Lender entered into as of January 3,
2014, as it may be amended or modified from time to time (the “Commercial Card
Agreement”)), in each case, arising pursuant to

Page 2

 

--------------------------------------------------------------------------------

 

the Loans, this Loan Agreement or any of the other Loan Documents, any Swap
Agreement, or the Commercial Card Agreement, and any renewals, extensions,
increases, or amendments thereof, or any part thereof, regardless of whether
such Indebtedness, obligations and liabilities are direct, indirect, fixed,
contingent, liquidated, unliquidated, joint, several or joint and several and
including accrued and unpaid interest and fees that accrue after the
commencement by or against Borrower of any proceeding under any Applicable
Bankruptcy Law naming Borrower as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.

b.Indebtedness.  Section 7.05(a) of the Agreement is hereby amended by deleting
such section in its entirety and substituting the following in lieu thereof:

(a)Indebtedness owing to Lender and Indebtedness owing to Commerce Bank under
the Commercial Card Agreement;

c.Events of Default.  Section 9.01(a) of the Agreement is hereby amended by
deleting such section in its entirety and substituting the following in lieu
thereof:

(a)The failure of Borrower to pay when due any part of the principal of the
Loans, any interest on the Loans, or any fees or other Obligations owing thereby
hereunder or under any other Loan Document and such failure remains unremedied
for five (5) days after the date due (and, in the case of Obligations owing to
Commerce Bank under the Commercial Card Agreement, after the expiration of any
applicable notice or cure period provided in such Commercial Card Agreement),
unless such failure results from the Lender’s or its affiliates’ or
subsidiaries’ action or inaction in connection with the auto debiting of such
payments.

3.Full Force and Effect of Agreement.  Except as hereby specifically amended,
modified or supplemented, Borrower hereby acknowledges and agrees that the
Agreement and all of the other Loan Documents are hereby reaffirmed, confirmed
and ratified in all respects and shall remain in full force and effect according
to their respective terms.  

4.Representations and Warranties of Borrower.  Borrower hereby certifies that:

 

a.

The representations and warranties of Borrower contained in Article V of the
Agreement and the other Loan Documents, or which are contained in any document
furnished at any time under or in connection with the Loan Documents, are true
and correct on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for the
purposes of this Section 4.a., the representations and warranties contained in
Section 5.06 of the Agreement will be deemed to refer to the most recent
information and statements furnished pursuant to Section 6.01 of the Agreement;

 

b.

The execution, delivery, and performance by Borrower of this Amendment have been
duly authorized by all necessary corporate action by Borrower, and this
Amendment

Page 3

 

--------------------------------------------------------------------------------

 

 

constitutes a legal, valid and binding obligation of Borrower, enforceable
against Borrower in accordance with its terms, except as enforcement of remedies
may be limited by Applicable Bankruptcy Law and general principles of equity;
and

 

c.

As of the Effective Date, no Default or Event of Default exists under the
Agreement or any other Loan Document.

5.Confirmation of Liens.  Borrower hereby confirms, extends, and renews to Bank
the Liens granted by it in its Collateral as security for the prompt and
complete payment when due of the Obligations.  Borrower confirms that this
Amendment shall in no manner affect, waive or impair such Liens.  Bank shall
have the right to exercise all rights and remedies of Bank in accordance with
the terms and provisions of the Agreement (as modified hereby) and the other
Loan Documents and in accordance with applicable law.  Nothing contained in this
Amendment shall prejudice, act as, or be deemed to be a waiver of any right or
remedy available to Bank by reason of the occurrence or existence of any fact,
circumstance or event constituting a Default or Event of Default under the
Agreement (as modified hereby) or any of the other Loan Documents.

6.Condition to Effectiveness.  This Amendment shall not be effective until Bank
shall have received two (2) original counterparts of this Amendment executed by
Borrower and Guarantor, which, unless otherwise approved by Bank, must be
satisfied on or before the Effective Date. Upon the satisfaction of the
condition set forth in this Section 6, this Amendment shall be effective as of
the Effective Date.

7.Counterparts.  This Amendment may be separately executed in any number of
counterparts, each of which will be an original, but all of which, taken
together, will be deemed to constitute one and the same instrument.  For
purposes of negotiating and finalizing this Amendment, if this document or any
document executed in connection with it is transmitted by facsimile machine,
electronic mail or other electronic transmission, it will be treated for all
purposes as an original document.  Additionally, the signature of any party on
this document transmitted by way of facsimile machine or electronic mail will be
considered for all purposes as an original signature.  Any such transmitted
document will be considered to have the same binding legal effect as an original
document.  At the request of any party, any faxed or electronically transmitted
document will be re-executed by each signatory party in an original form.

8.Governing Law.  This Amendment has been executed and delivered in the State of
Texas, is performable in Bexar County, Texas, and will be governed by and
construed in accordance with the Governmental Requirements of the State of Texas
and the Governmental Requirements of the United States of America applicable to
transactions within the State of Texas.  Except to the extent that the
Governmental Requirements of the United States may apply to the terms hereof,
the substantive Governmental Requirements of the State of Texas (without regard
to conflicts of laws principles) shall govern the validity, construction,
enforcement and interpretation of this Amendment.

9.Invalid Provisions.  If any provision of this Amendment is held to be illegal,
invalid or unenforceable under present or future Governmental Requirements, such
provision will be fully severable, and the remaining provisions of this
Amendment will remain in full force and effect and will not be affected by such
illegal, invalid or unenforceable provision or by its

Page 4

 

--------------------------------------------------------------------------------

 

severance.  The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

10.No Novation.  This Amendment is given as an amendment and modification of,
and not as a payment or satisfaction of, all of the Obligations and is not
intended to constitute a novation of any of the Obligations.  All of the
Obligations shall continue in full force and effect.

11.Successors and Assigns.  This Amendment will be binding upon and inure to the
benefit of Bank and Borrower, and their respective successors and permitted
assigns; provided, however, that Borrower may not, without the prior written
consent of Bank, assign or encumber any interests, rights, remedies, powers,
duties or obligations under this Amendment, and Bank may not assign or otherwise
transfer any of its rights or obligations hereunder except (a) by way of
participation in accordance with and subject to the provisions of Section 10.15
of the Agreement, (b) by way of pledge or assignment of a security interest to
secure obligations to a Federal Reserve Bank (provided that any such pledge
shall not release Bank from any of its obligations hereunder or substitute any
such pledgee or assignee for Bank as a party hereto), or (c) following the
occurrence and during the continuance of an Event of Default.  Any attempted
assignment or transfer by any party in violation of this section shall be null
and void.

12.Expenses.  Notwithstanding Section 7.8 of the Agreement or any other
provision of any Loan Document to the contrary, Borrower shall not be required
to reimburse Bank for expenses incurred on or before the date hereof by Bank or
its affiliates in connection with the preparation, negotiation, execution and
delivery of this Amendment.

13.Waiver of Right to Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE GOVERNMENTAL REQUIREMENTS, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AMENDMENT, THE AGREEMENT (AS
MODIFIED HEREBY) OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).

14.Entire Agreement.  THIS AMENDMENT, THE AGREEMENT (AS MODIFIED HEREBY), AND
THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN BORROWER,
GUARANTOR AND BANK RELATED TO THE SUBJECT MATTER HEREIN CONTAINED AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

Page 5

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized officers, all as of the day and year first
above written.

BORROWER:

 

GEOSPACE TECHNOLOGIES CORPORATION,

a Texas corporation

 

 

By: /s/ Thomas T. McEntire

Name: Thomas T. McEntire

Title:   Vice President and Chief Financial Officer

 

 

GUARANTOR:

 

GTC, INC.

EXILE TECHNOLOGIES CORPORATION

GEOSPACE ENGINEERING RESOURCES

     INTERNATIONAL, INC.

GEOSPACE FINANCE CORP.

GEOSPACE J.V., INC.

GEOSPACE TECHNOLOGIES,

     SUCURSAL SUDAMERICANA LLC

 

 

By: /s/ Thomas T. McEntire

Name: Thomas T. McEntire

Title:   Vice President and Chief Financial Officer

 

 

BANK:

 

FROST BANK,

a Texas state bank

 

 

By: /s/ Larry Hammonds

Name:   Larry Hammonds

Title:    Market President        

 

Page 6

 

--------------------------------------------------------------------------------

 

GUARANTOR ACKNOWLEDGEMENT AND CONSENT PAGE

 

Guarantor (as such term is defined in the Loan Agreement) acknowledges and
consents to the modification and amendment of the Loan Agreement evidenced by
this Amendment.  The Guaranty Agreement executed by Guarantor as of September
27, 2013, for the benefit of Bank, shall continue in full force and effect, and
such Guaranty Agreement is hereby ratified and confirmed by Guarantor in all
respects.  Further, the undersigned Guarantor acknowledges and agrees that the
reference in Section 1(a) of the Guaranty Agreement to “the principal of all
indebtedness, obligations and liabilities of Borrower to Lender” shall include,
and shall be deemed to include by reference herein, any and all Indebtedness of
Borrower to Commerce Bank for which Bank is liable for any delinquencies or
other losses and/or for which Bank must indemnify and hold harmless Commerce
Bank from and against any and all liabilities, demands, damages, judgments,
liens, assertions, awards, fines losses, costs and expenses in accordance with
the terms and conditions of the Commercial Card Agreement (as such term is
defined in the Loan Agreement as modified by this Amendment).

 

GUARANTOR:

 

GTC, INC.

EXILE TECHNOLOGIES CORPORATION

GEOSPACE ENGINEERING RESOURCES

     INTERNATIONAL, INC.

GEOSPACE FINANCE CORP.

GEOSPACE J.V., INC.

GEOSPACE TECHNOLOGIES,

     SUCURSAL SUDAMERICANA LLC

 

 

By: /s/ Thomas T. McEntire

Name: Thomas T. McEntire

Title:   Vice President and Chief Financial Officer

 

Page 7

 

--------------------------------------------------------------------------------

 

Schedule I

 

 

 

(1)GTC, Inc., a Texas corporation

(2)Exile Technologies Corporation, a Texas corporation

(3)Geospace Engineering Resources International, Inc., a Texas corporation

(4)Geospace Finance Corp., a Texas corporation

(5)Geospace J.V., Inc., a Texas corporation

(6)Geospace Technologies, Sucursal Sudamericana LLC, a Texas limited liability
company

Page 8

 